Exhibit 10.3

F.N.B. CORPORATION

Time-Based

Restricted Stock Unit Award Agreement

This Time-Based Restricted Stock Unit Award Agreement (“Agreement”) is made
effective as of April 22, 2019, prior to market close, between F.N.B.
Corporation (“F.N.B.”), a Pennsylvania corporation, and
_____________________________ (the “Participant”). Any term capitalized herein
but not defined will have the meaning set forth in the Plan (defined below) or
in the attached Schedule.

 

I.

Grant Date: April 22, 2019

 

II.

Participant: ______________________________

 

III.

Grant Information

 

Grant Amount    _____ Restricted Stock Units Vesting Period:    April 1, 2019 to
March 31, 2022 Vesting Date    April 1, 2022 Source of Restricted Stock Units:
   F.N.B. Corporation 2007 Incentive Compensation Plan (Amended and Restated
Effective May 20, 2015), as amended (the “Plan”)

This Agreement includes this cover page (“Agreement Cover Page”) and the
following Schedule, which is expressly incorporated by reference in its entirety
herein:

Schedule 1 – General Terms and Conditions

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the Grant Date.

 

F.N.B. CORPORATION

LOGO [g825964g0426075650518.jpg]

 

   PARTICIPANT

 

Name: Vincent J. Delie, Jr.

Title:   Chairman, President and C.E.O.

  

 

Name:



--------------------------------------------------------------------------------

SCHEDULE 1

GENERAL TERMS AND CONDITIONS

Time-Based Restricted Stock Unit Award Agreement

Preamble

This Agreement is between the Participant and F.N.B. and sets forth the terms
and conditions of the grant of Restricted Stock Units to the Participant. The
grant of the Restricted Stock Units was made by the Compensation Committee of
the F.N.B. Board of Directors (the “Committee”) pursuant to the terms of the
Plan, subject to this Agreement becoming effective on the Grant Date specified
on the Agreement Cover Page (“Grant Date”).

The terms of the Plan are incorporated herein by reference, including the
definitions of terms contained in the Plan. Any inconsistency between this
Agreement and the terms and conditions of the Plan will be resolved in
accordance with the Plan including, in particular, Article 2 of the Plan which,
in relevant part, provides the Committee with sole discretion to construe and
interpret the Plan and this Agreement. Unless otherwise specified herein or the
context indicates differently, all references in this Agreement to “F.N.B.”
shall mean F.N.B. or its Affiliates.

RECITALS

WHEREAS, the Agreement Cover Page, Preamble, Recitals to this Agreement and
accompanying Schedule are incorporated into and made part of this Agreement; and

WHEREAS, by signing the Agreement, the Participant has accepted the Grant Amount
of Restricted Stock Units and agrees to the terms and conditions stated below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each party covenants and
agrees as follows:

Section 1. Grant of Restricted Stock Units. Subject to the terms and conditions
of the Plan and this Agreement, F.N.B., pursuant to the Plan, hereby confirms
the grant to the Participant, on the Grant Date, denominated as the Grant Amount
of Restricted Stock Units specified on the Agreement Cover Page. The Grant
Amount, when combined with other stock grants to the Participant in the calendar
year, is expressly limited to the applicable limit(s) set forth in Section 2.3
of the Plan and any other applicable Plan restrictions, and in the event that
such limit applies to Participant, the order in which awards shall be reduced is
the following: (i) Performance-Based Restricted Stock Units (ROATCE Metric);
(ii) Performance-Based Restricted Stock Units (ICG Growth Metric); (iii)
Time-Based Restricted Stock Units; and (iv) any remaining share or units awards,
in each case only to the extent that such reduction is required to conform to
the applicable Plan limit(s). These Restricted Stock Units are notional units of
measurement denominated in shares of F.N.B. common stock (“Stock”) (i.e., one
Restricted Stock Unit is equivalent to one share of Stock). The Restricted Stock
Units represent an unfunded, unsecured right to receive Stock (and Dividend
Equivalent payments pursuant to Section 3(c) hereof) in the future if the
conditions set forth in this Agreement and the Plan are satisfied, and no breach
under Section 6 occurs. The Participant must electronically accept the
Agreement, if at all, within thirty (30) calendar days from the Grant Date,
unless an extension is authorized in writing by the Director of Human Resources,
otherwise this Agreement shall be null and void and the Restricted Stock Units
shall immediately be forfeited.

 

Page 1 of 8



--------------------------------------------------------------------------------

Section 2. Committee Action. Consistent with the authority set forth in Article
2 of the Plan, in recognition of unusual or nonrecurring events affecting the
Corporation or its financial statements, or in recognition of changes in
applicable laws, regulations, or accounting principles, the Board, using
reasonable care, shall make equitable adjustments in the terms and conditions
of, and the criteria included in, Awards in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made pursuant
to this Agreement and available under the Plan.

Section 3. Vesting, Forfeiture and Payment Conditions.

 

(a)

Vesting. The Participant’s right to the Grant Amount (together with all Dividend
Equivalents (as that term is described in Section 3(c) herein)) shall vest on
the Vesting Date, and Stock represented (on a one-for-one basis) by the
Restricted Stock Units and all Dividend Equivalents with respect to such
Restricted Stock Units shall be distributed to Participant on the Vesting Date
(or as soon as administratively practicable thereafter but in no event later
than thirty (30) calendar days following such date in accordance with
Section 3(d) hereof), and will become freely transferable, provided, the
Participant has been continuously in Service1 with F.N.B. from the Grant Date
through the earlier of the Vesting Date (as specified on the Agreement Cover
Page and hereinafter referred to as the “Vesting Period”), or as provided in the
Accelerated Vesting Table Section 3(b).

 

(b)

Termination of Employment; Forfeiture or Acceleration of Restricted Stock Units.
Upon the effective date of the termination of Participant’s Service before the
Vesting Date, or upon a breach of Section 6 herein, the Restricted Stock Units
shall immediately be forfeited without consideration or future action being
required of F.N.B. Notwithstanding the foregoing, the Restricted Stock Units
shall be subject to accelerated vesting upon the occurrence of events and
subject to the terms described in the following “Accelerated Vesting Table”,
provided that the Participant has remained continuously in Service through the
Accelerated Vesting Event.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

1 For purposes of this Agreement, “continuously in Service” means that the
Participant’s employment service with F.N.B. is not interrupted or terminated,
except, for the avoidance of doubt, approved leaves of absence consistent with
F.N.B. policy shall not be deemed to be a break in Service. The Participant’s
continuous Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to F.N.B. as an
employee or a change in the Affiliate entity for which the Participant renders
such Service, provided that there is no interruption or termination of the
Participant’s continuous Service; and provided further that if any grant is
subject to Section 409A of the Internal Revenue Code (the “Code”), this footnote
shall only be given effect to the extent consistent with Section 409A of the
Code.

 

Page 2 of 8



--------------------------------------------------------------------------------

Accelerated Vesting Table

 

 

Accelerated Vesting Event

 

  

 

Vested Amount

 

  

 

Vesting Date

 

1. Death

 

   100% vesting of the Grant Amount    Participant’s date of death

2. Normal Retirement

occurring in calendar year other than the year of the Grant Date

   100% vesting of the Grant Amount    Participant’s retirement date

3. Normal Retirement

occurring in same calendar year as the year of the Grant Date

   Pro-rated vesting2 of the Grant Amount    Participant’s retirement date 4.
Early Retirement    Pro-rated vesting2 of the Grant Amount    Participant’s
retirement date 5. Disability    100% vesting of the Grant Amount   

The date upon which Participant becomes a Disabled Participant

 

6. Change in Control of

F.N.B. Corporation

   100% vesting of Grant Amount   

The date of the Change in Control or the date of termination of Service3

 

7. Bank Sale    100% vesting of the Grant Amount   

The date of completion of the Bank Sale or the date of termination of Service4

 

8. Non-Bank Sale    Pro-rated vesting2 of the Grant Amount    The date of
completion of the Non-Bank Sale or the date of termination of Service5

 

 

2 The prorata vesting shall be determined by multiplying the Grant Amount by a
fraction, the numerator of which is the number of full months the Participant
worked during the Vesting Period before the occurrence of the Accelerated
Vesting Event, and the denominator representing the total number of full months
in the Vesting Period.

3 For purposes of this Agreement, the termination of the Participant’s Service
from F.N.B. or Affiliate without “Cause” following execution of a definitive
agreement contemplating a Change in Control of F.N.B., but prior to the
consummation date of the Change in Control of F.N.B. Corporation, shall
immediately result in full vesting at the Grant Amount.

4 For purposes of this Agreement, a “Bank Sale” is defined as the sale of more
than 25% of the voting securities to, or the merger or consolidation of, First
National Bank of Pennsylvania (the “Bank”) with a non-affiliate entity prior to
the Vesting Date, provided the Participant is employed by Bank on the date of
the Bank Sale. Further, for purposes of this Agreement, the termination of the
Participant’s Service from the Bank without “Cause” following execution of a
definitive agreement contemplating a Change in Control of the Bank, but prior to
the consummation date of the Change in Control of the Bank, shall immediately
result in full vesting at the Grant Amount.

5 For purposes of this Agreement, a “Non-Bank Sale” is defined as the sale of a
non-Bank Affiliate to a non-Affiliate entity prior to the Vesting Date, provided
the Participant is employed by the non-Bank affiliate on the date of the
non-Bank Sale. Further, for purposes of this Agreement, the termination of the
Participant’s Service from a non-Bank Affiliate without “Cause” following
execution of a definitive agreement contemplating a Change in Control of the
non-Bank Affiliate, but prior to the consummation date of the Change in Control
of the non-Bank Affiliate, shall immediately result in prorata vesting of the
Grant Amount.

 

 

 

 

Page 3 of 8



--------------------------------------------------------------------------------

(c)

Dividend Equivalents. Any dividend paid, whether in cash or otherwise, on the
shares of Stock between the Grant Date and the Vesting Date is to be converted
into additional Restricted Stock Units and paid to Participant in accordance
with Section 3(d) herein, subject to the vesting requirements described herein
measured from the original Grant Date, and upon vesting, shall be distributed to
Participant in accordance with Section 2(d) herein. Any Restricted Stock Units
resulting from the conversion of these dividend amounts (“Dividend Equivalents”)
will be considered Restricted Stock Units for purposes of this Agreement and
will be subject to all the terms, conditions and restrictions set forth herein.
Each Dividend Equivalent shall be rounded to the nearest whole Dividend
Equivalent.

 

(d)

Payment of Vested Restricted Stock Units/Enrollment of Stock in DRP. Within
thirty (30) calendar days following the Vesting Date, all Restricted Stock Units
and Dividend Equivalents vested under Section 3 hereof, shall be enrolled (on a
one for one basis) in the Participant’s name in the F.N.B. Dividend Reinvestment
and Direct Stock Purchase Plan (“DRP”) in shares of Stock provided that the
Company retains the right to pay all or a portion of the vested Restricted Stock
Units and Dividend Equivalents in cash rather than shares of Stock if there are
insufficient shares of Stock available under the Plan, in all cases, subject to
any limitations of the Plan. In the event of an accelerated vesting under
Section 3 of this Agreement, the calculation of each prorata Restricted Stock
Unit shall be rounded to the nearest whole Restricted Stock Unit. After
enrollment, the Participant shall be entitled to exercise all rights to the
unrestricted Stock resulting from the vesting of the Restricted Stock Units and
Dividend Equivalents, including the right to withdraw such Stock from the DRP,
in accordance with the terms of the DRP. On the Vesting Date, unless the
Participant has remitted to F.N.B. a cash amount sufficient to satisfy any
Federal, state and local tax withholding requirements, F.N.B. shall withhold a
number of shares of Stock from the unrestricted Stock to be distributed
sufficient to satisfy all or a portion of the tax withholding requirements
related to the vesting of the Restricted Stock Units and Dividend Equivalents.

 

(e)

No Right of Service. Nothing in this Agreement shall confer upon the Participant
any right to continue in the Service of F.N.B. or interfere in any way with the
right of F.N.B. to terminate the Participant’s Service at any time or to change
the terms and conditions of such Service.

 

(f)

Restrictions on Transfer. The Restricted Stock Units may not be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to F.N.B. as a result of forfeiture of the Restricted Stock Units as provided
herein and by beneficiary designation, will or by laws of descent and
distribution upon the Participant’s death.

 

(g)

Compliance with Laws and Regulations. The grant of Restricted Stock Units
evidenced hereby shall be subject to all applicable federal and state laws,
rules, and regulations and to such approvals by any government or regulatory
agency as may be required. F.N.B. shall not be required to issue or deliver any
certificates or to make book entries in the records of F.N.B. or its transfer
agent for Restricted Stock Units or Stock corresponding to the Restricted Stock
Units prior to (i) the listing of such Stock on any stock exchange on which

 

Page 4 of 8



--------------------------------------------------------------------------------

 

the Stock may then be listed and (ii) the effectiveness of any registration
statement with respect to such Stock that counsel for F.N.B. deems necessary or
appropriate.

 

(h)

No Voting Rights. The Restricted Stock Units granted pursuant to this Agreement,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Restricted Stock Units (including the Dividend Equivalents)
are paid to Participant in shares of Stock.

Section 4. Special Rules Applicable to Restricted Stock Units that Become
Subject to Code Section 409A. For the avoidance of doubt, Section 12.19 of the
Plan shall apply to the terms of this Agreement, where applicable.

Section 5. Clawback. The shares of Stock payable in respect of any amount vested
or unvested under this Agreement shall be subject to recovery by F.N.B. in the
circumstances and manner provided in the F.N.B. Corporation Compensation
Recoupment Policy (“Recoupment Policy”) or any related policy that may be
subsequently adopted or implemented by F.N.B. and in effect from time to time
after the date hereof, and the Participant shall effectuate any such clawback
recovery at such time and in such manner as F.N.B. may specify.

Section 6. Confidential Information and Communications / Non-Solicitation.

 

(a)

From and after the Grant Date of this Agreement, Participant agrees to keep
confidential and not use, or otherwise appropriate, for Participant’s own
benefit, or directly or indirectly divulge to any third party, Confidential
Information (as defined below) of F.N.B. Confidential Information shall include,
without limitation, all information not generally known to the public, unless
such information becomes public knowledge due to (i) Participant acting in his
or her self-interest or Participant’s negligence; or (ii) action by Participant
that is not authorized by F.N.B. (e.g., financial data, marketing plans,
strategies, customer information and employee information, whether in
documentary or electronic form, whether past, present or prospective). The
prohibitions against the use and disclosure of Confidential Information are in
addition to all rights and remedies which are available to F.N.B. under
applicable federal and state law to prevent the use or disclosure of trade
secrets and other confidential information. The enforcement by F.N.B. of its
rights and remedies under this Agreement shall not be a waiver of any other
rights or remedies which F.N.B. may possess absent this Agreement.

 

(b)

Subject to applicable law, F.N.B. and Participant agree that the terms and
conditions of this Agreement shall be confidential and shall not be disclosed or
discussed by the parties with any person other than the parties’ attorneys or
other person whose knowledge of the terms of this Agreement is necessary for
accounting, tax or other related purposes or for purposes of F.N.B.’s business
operations.

 

(c)

Subject to applicable law, from and after the Grant Date, Participant agrees not
to make any oral or written communication or comment to impugn or otherwise
disparage the competency, integrity, ethics or qualifications of F.N.B.,
including its Affiliates, directors, officers and employees. Subject to
applicable law, F.N.B. agrees to maintain reasonable policies to restrict its
directors and officers from making any false oral or written

 

Page 5 of 8



--------------------------------------------------------------------------------

 

communication or comments meant to impugn or otherwise disparage Participant,
except when truthfully responding to routine requests for information regarding
Participant.

 

(d)

Participant’s acceptance of the Restricted Stock Unit Award subjects the
Participant to the following restrictive covenant: during Participant’s
employment service with F.N.B. and during the one (1) year period immediately
following termination of Participant’s employment service with F.N.B. for any
reason, including Participant’s resignation, (i) Participant shall not in any
way, directly or indirectly, for the purpose of selling any product or service
that competes with a product or service which was offered by F.N.B. during
Participant’s employment with F.N.B., solicit, divert, or entice any current or
potential customer or existing business of F.N.B.’s with whom Participant
solicited, or with whom Participant had business communications or transacted
business with or on behalf of F.N.B. during Participant’s tenure with F.N.B.,
and Participant shall not initiate any contact or communication of any kind
whatsoever, for the purpose of inviting, encouraging or requesting any account
relationship to transfer its business from F.N.B. or to otherwise discontinue
its patronage and business relationship with F.N.B.; and (ii) Participant shall
not solicit, entice, or employ, or assist another employer besides F.N.B. in
employing, anyone who is an employee of F.N.B. except as required under
Participant’s duties while employed by F.N.B.

 

(e)

Should Participant breach Section 6 of this Agreement, Participant agrees to
immediately forfeit all Restricted Stock Units and Dividend Equivalents subject
to a risk of forfeiture and such Participant shall make F.N.B. whole for damages
suffered by F.N.B. by reason of any such breach or hindrance, including F.N.B.
requiring the forfeiture of any previously vested Restricted Stock Units or
Dividend Equivalents.

 

(f)

Should the terms of this Section 6 conflict with any other valid
non-solicitation, non-disparagement, non-compete, or other restrictive covenant
contained under an employment, consulting or other written agreement, the more
restrictive provision(s) shall control and supersede the less restrictive
provision(s). A breach of any of the foregoing restrictive covenants
contemplated in this Section 6 or that supersede this Section 6 shall be treated
as a breach and forfeiture under this Section 6. The invalidity of one
non-solicitation agreement or restrictive covenant agreement, based on lack of
adequate consideration or otherwise, shall not impact this or any other
non-solicitation agreement or provision.

 

(g)

Participant acknowledges that nothing in this Agreement shall be construed to:
(i) prohibit Participant from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation; or
(ii) require notification or prior approval by F.N.B. of any reporting described
by clause (i), provided that such reporting is done in the most confidential
manner provided by law.

 

(h)

This Section 6 shall survive termination of this Agreement.

 

Page 6 of 8



--------------------------------------------------------------------------------

Section 7. Delivery of Documents. By accepting the terms of this Agreement, the
Participant consents to the electronic delivery of documents related to
Participant’s current or future participation in the Plan (including the Plan
documents; this Agreement; any other prospectus or other documents describing
the terms and conditions of the Plan and this grant; and F.N.B.’s then-most
recent annual report to stockholders, annual report on Form 10-K and definitive
proxy statement), and Participant acknowledges that such electronic delivery may
be made by F.N.B., in its sole discretion, by one or more of the following
methods: (i) the posting of such documents on F.N.B.’s intranet website;
(ii) the delivery of such documents via the F.N.B. Corporation website,
including being maintained by F.N.B. within third party software programs or
applications; or (iii) delivery via electronic mail, by attaching such documents
to such electronic email and/or including a link to such documents on an F.N.B.
intranet website or F.N.B. Corporation internet website accessible by
Participant. Notwithstanding the foregoing, Participant also acknowledges that
F.N.B. may, in its sole discretion (and as an alternative to, or in addition to,
electronic delivery), deliver a paper copy of any such documents to Participant.
Participant further acknowledges that Participant may receive from F.N.B. a
paper copy of any documents distributed electronically at no cost to Participant
by contacting F.N.B. in writing to the address specified in Section 8 herein.

Section 8. Notices. Any notice hereunder to F.N.B. shall be addressed to it at
its office, F.N.B. Corporation, One F.N.B. Blvd., Hermitage, Pennsylvania 16148,
c/o Compensation and Benefits Accounting Department, and any notice hereunder to
the Participant shall be addressed to the Participant at the Participant’s
address provided to F.N.B. from time to time, subject to the right of either
party to designate at any time hereafter in writing some other address.

Section 9. Entire Agreement. This Agreement is the entire Agreement between the
parties to it with respect to the Restricted Stock Units, and all prior oral and
written representations are merged in this Agreement, provided that any written
employment and restrictive covenant agreement to which Participant is subject
shall remain in full force and effect, except where the terms of this Agreement
directly conflict as set forth in Section 6(f) above.

Section 10. Amendment.

 

(a)

This Agreement may be amended or modified only by F.N.B., without further action
by the Participant, provided that such amendment or modification shall not be to
the detriment of the Participant, unless required by Section 10(b) below.

 

(b)

The Committee shall amend the Agreement to: (i) comply with applicable law,
including Code Section 409A, stock exchange listing standards, or accounting
rules; and (ii) to correct a scrivener’s error.

Section 11. Waiver. The failure of F.N.B. to enforce at any time any provision
of this Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.

Section 12. Construction and Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws. All
headings in this Agreement have been inserted solely for convenience of
reference only, are not to be considered a part of this Agreement, and shall not
affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or

 

Page 7 of 8



--------------------------------------------------------------------------------

claim relating to or arising out of this Agreement, including, but not limited
to a dispute as to whether the dispute is subject to arbitration, the
Participant and F.N.B. agree that all such disputes shall be fully and finally
resolved to the fullest extent permitted by law, by binding arbitration
conducted by the American Arbitration Association (“AAA”) in Allegheny County,
Pennsylvania in accordance with the AAA’s National Rules for the Resolution of
Employment Disputes, including, but not limited to, the rules and procedures
applicable to the selection of arbitrators. The Participant acknowledges that by
accepting this arbitration provision he/she is expressly waiving any right to a
jury trial in the event of a covered dispute. Punitive and consequential damages
shall not be permitted as an award and each party shall bear the fees and
expenses of its own counsel and expert witnesses. The arbitrator may, but is not
required, to order that the prevailing party shall be entitled to recover from
the losing party its attorneys’ fees and costs incurred in any arbitration
arising out of this Agreement. F.N.B. and the Participant agree to abide
completely by the binding decisions of the arbitrator and to keep the outcome of
such resolution strictly confidential.

Section 13. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

Section 14. Assignment and Transfers. The Participant may not assign, encumber
or transfer any of his or her rights and interests in the Grant Amount described
in this document, except, in the event of the Participant’s death, by will or
the laws of descent and distribution.

Section 15. No Limitation on F.N.B.’s Rights. The awarding of Restricted Stock
Units shall not in any way affect F.N.B.’s right or power to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.

Section 16. Change in Control. To the extent necessary to comply with Code
Section 409A, a Change in Control shall not be deemed to have occurred for
purposes of this Agreement unless such event qualifies as a “change in control
event” within the meaning of Code Section 409A.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Page 8 of 8